Citation Nr: 1547042	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  13-33 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for exostosis of the right foot.

2.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).

3.  Entitlement to a compensable rating for tinea pedis, onychomycosis, and tinea versicolor.

4.  Entitlement to a compensable rating for headaches.

5.  Whether the reduction of the evaluation for impingement syndrome, status post arthroscopy, scars with degenerative joint disease, left shoulder from 30 to 20 percent disabling was proper.

6.  Whether the reduction in evaluation of right knee patellofemoral pain syndrome with degenerative joint disease from 20 to 10 percent disabling was proper.

7.  Whether the reduction in evaluation of left knee patellofemoral pain syndrome with degenerative joint disease from 20 to 10 percent disabling was proper.

8.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to service-connected left shoulder impingement syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to December 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010, April 2010, and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO).  

The issues of entitlement to service connection for diabetes mellitus, type II, entitlement to service connection for a traumatic brain injury, entitlement to an increased rating for a left shoulder disability, entitlement to an increased rating for a right knee disability, and entitlement to a temporary total disability rating for a left knee disability, were raised by the Veteran in August 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a compensable rating for exostosis of the right foot, entitlement to a compensable rating for GERD, entitlement to a compensable rating for service-connected skin disability, and entitlement to service connection for bilateral carpal tunnel syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An October 2009 rating decision proposed to reduce the disability rating for the Veteran's left shoulder disability from 30 percent to 20 percent; the Veteran's right knee disability from 20 percent to 10 percent; and the Veteran's left knee disability from 20 percent to 10 percent.

2.  A March 2010 rating decision implemented the proposed reductions, effective June 1, 2010.

3.  The reduction of the Veteran's left shoulder disability rating from 30 percent to 20 percent but was not supported by the evidence contained in the record at the time of the reduction.  

4.  The reduction of the Veteran's right knee disability rating from 20 percent to 10 percent was not supported by the evidence contained in the record at the time of the reduction.  

5.  The reduction of the Veteran's left knee disability rating from 20 percent to 10 percent was not supported by the evidence contained in the record at the time of the reduction.  

6.  The Veteran's headache disability is manifested by prostrating attacks occurring an average of once every two months, but is not manifested by prostrating attacks occurring an average of once a month.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent rating for left shoulder impingement syndrome have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.1005, 3.344, 4.71a, 4.118, Diagnostic Codes 5203-8510 (2014).

2.  The criteria for restoration of a 20 percent rating for right knee patellofemoral pain syndrome have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.1005, 3.344, 4.71a, Diagnostic Code 5262 (2014).

3.  The criteria for restoration of a 20 percent rating for left knee patellofemoral pain syndrome have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.1005, 3.344, 4.71a, Diagnostic Code 5262 (2014).

4.  The criteria for an increased evaluation of 10 percent for headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist have been met in this case.  Letters dated in April 2010 and August 2010 satisfied the duty to notify provisions as to the claim for entitlement to a compensable rating for headaches.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2) (2014); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was afforded VA examinations with respect to his claim in May 2010, December 2010, and September 2012.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board believes that the examination provided in September 2012 is adequate in this case, as it provides subjective and objective findings sufficient to rate the severity of the Veteran's headaches under the respective diagnostic code rating criteria.  Accordingly, for the foregoing reasons, the Board finds the VA examination provided in this case to be adequate to support an appellate decision.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I.  Rating Reduction Claims

As to the rating reduction claims, the provisions of 38 C.F.R. § 3.105(e) set forth the pertinent notice requirements.  As outlined below, such notice requirements have been  met. Also, the Board must consider the evidence of record at the time of the rating reduction.  As such, compliance with a VCAA duty to assist is rendered moot.

Service connection for impingement syndrome with degenerative joint disease of the left shoulder was granted by a September 2004 rating decision, and a 20 percent evaluation was assigned, effective January 1, 2001.  Service connection for right and left knee patellofemoral pain syndrome was also granted by the September 2004 rating decision, and 10 percent evaluations were assigned for each, effective January 1, 2003.  In a March 2008 rating decision, the RO awarded increased ratings of 20 percent, each, for the right and left knee disabilities, effective July 2, 2007.  In October 2009, the RO issued a rating decision proposing to reduce the rating for the Veteran's left shoulder disability from 30 percent to 20 percent; proposing to reduce the rating for his right knee disability from 20 percent to 10 percent; and proposing to reduce the rating for his left knee disability from 20 percent to 10 percent.  The Veteran was informed of these proposed rating changes in a letter dated October 29, 2009.  In a March 2010 rating decision, the RO reduced the rating for the Veteran's left shoulder disability from 30 percent to 20 percent; reduced the rating for his right knee disability from 20 percent to 10 percent; and reduced the rating for his left knee disability from 20 percent to 10 percent, each effective June 1, 2010.  He was notified of this rating decision that same month, and that the ratings reductions resulted in reduction of payment of compensation benefits.  

When a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  In this case, the March 2010 rating decision was issued 60 days after the October 2009 proposed rating decision; therefore, the predetermination procedures specified in 38 C.F.R. § 3.105(e) have been met.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reductions were effectuated in a March 2010 rating decision, accompanied by a March 2010 notice letter; the effective date of the reductions was June 1, 2010.  The RO satisfied the requirements by allowing a 60-day period to expire before assigning the new effective dates for the ratings.  The question is thus whether the reductions were proper based on the evidence of record.

	A.  Left Shoulder Disability

The 30 percent rating assigned for the Veteran's left shoulder disability was awarded effective January 1, 2003, and was reduced effective June 1, 2010, more than five years later.  As such, subsections (a) and (b) of 38 C.F.R. § 3.344 apply.  See 38 C.F.R. § 3.344(c) (2014).

The provisions of 38 C.F.R. § 3.344(a) require a review of the entire record of examinations and the medical-industrial history to ascertain whether the recent examination was full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, such as epilepsy, will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement may be clearly reflected, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the circumstances on which rating reductions can occur are specifically limited, and carefully circumscribed by regulations promulgated by VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). 

In Brown v. Brown, 5 Vet. App. 413, 419 (1993), the Court interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the disability, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that improvement in the disability has occurred, but also that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In Brown, the Court also held that, where a rating had been in effect for over five years, based upon a review of the entire record of examinations, and not merely the most recent examination, a specific finding of material improvement in the condition must be made to sustain a reduction action.  Brown, 5 Vet. App. at 419-20.

The Veteran's left shoulder disability is rated under 38 C.F.R. §§ 4.71a, 4.118 Diagnostic Codes 5203-8510 (2014).  The hyphenated diagnostic code in this case indicates that impairment of the clavicle or scapula, under Diagnostic Code 5203, was the service-connected disorder, and that paralysis of the upper radicular group nerves, under Diagnostic Code 8510, is a residual condition.  The Veteran's left shoulder disability was originally rated as 30 percent disabling under Diagnostic Code 8510, and was reduced to 20 percent disabling under Diagnostic Code 8510.

Diagnostic Code 8510 provides for a 20 percent rating for the minor extremity when there is mild incomplete paralysis of the upper radicular group; a 30 percent rating for moderate incomplete paralysis of the upper radicular group; a 40 percent rating for severe incomplete paralysis of the upper radicular group; and a maximum 60 percent evaluation for complete paralysis of the upper radicular group where all shoulder and elbow movements are lost or severely affected, but hand and wrist movements are not affected.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement.

After a thorough review of the claims file, the Board finds that the evidence of record at the time of March 2010 rating decision did not support the reduction.  The October 2009 rating decision proposing the reduction was predicated on VA treatment records from April 2007 to October 2009 and the results of a July 2009 VA examination.  The rating decision noted that the VA treatment records showed complaints of left shoulder pain with X-ray evidence of degenerative joint disease of the acromioclavicular joint.  The decision relied heavily on the July 2009 VA examination report.  Ultimately, the RO concluded in its October 2009 rating decision that a reduction should be proposed based upon the range of motion findings reported in the July 2009 VA examination report. 

The VA treatment records from 2007 to 2009 reveal complaints of heaviness in the left arm and shoulder and left shoulder pain.  They show full grip strength and good muscle tone.  An April 2007 treatment record notes that the Veteran had limited shoulder movement at the end ranges of flexion, abduction, and horizontal abduction.  There was flexion from 0 to 130 degrees, left shoulder internal rotation measured 0 to 50 degrees, and external rotation measured 0 to 90 degrees.  Shoulder girdle elevation was compensated with scapular abduction.  An April 2007 X-ray of the left shoulder revealed mild degenerative arthritis in the AC joint and a small calcification adjacent to the acromion process of unknown significance.  An October 2008 X-ray of the left shoulder showed AC joint arthritis.  A September 2008 record indicates that there was full range of motion of the left shoulder with superior shoulder pain and pain along the biceps tendon with extremes of abduction and forward flexion, slight pain on restricted forward flexion and resisted abduction, negative impingement sign, and no neurovascular deficit.  The diagnosis was rule out impingement syndrome of the left shoulder.  A January 2009 record indicates that the Veteran was unable to fully extend his left shoulder.  An October 2009 record indicates that the Veteran had some AC joint arthritis with probable impingement and a possible partial thickness tear of the supraspinatus tendon.  The left shoulder was most symptomatic, and there was a positive impingement sign on examination.

A July 2009 VA examination report notes the Veteran's complaints of left shoulder pain.  He reported numbness of the left shoulder to the hand and an inability to move his left shoulder up or out.  He complained of pain in the neck and shoulder, which he rated as a 7/10.  He denied stiffness, inflammation, instability, lack of endurance, dislocation, subluxation, or constitutional symptoms.  He denied the use of any assistive devices for his left shoulder and reported that he used a TENS unit for pain.  He indicated that it affected his work in that he experienced left shoulder pain and numbness.  He noted that he had lost six to seven days of work due to left shoulder pain.  On review, there was left shoulder pain, weakness, and reduced motion, but no deformity, giving way, instability, stiffness, incoordination, decreased speed of the joint, dislocation or subluxation, locking, effusion, or symptoms of inflammation.  There were no constitutional or incapacitating episodes of arthritis.  Physical examination showed left shoulder crepitus, tenderness, and guarding of movement.  Range of motion showed flexion from 0 to 84 degrees; abduction from 0 to 100 degrees; internal rotation from 0 to 15 degrees; external rotation from 0 to 25 degrees; and objective evidence of pain with range of motion.  There was no additional limitation of motion following three repetitions.  MRI of the left shoulder revealed AC joint hypertrophy and degenerative changes.  Tendinosis or partial tear changes in the supraspinatus and infraspinatus tendons could not be excluded.  The diagnosis was impingement syndrome, post arthroscopy with degenerative joint disease, left shoulder with acrominoclavicular joint hypertrophy and degenerative joint disease change with tendinosis/partial tear changes.  The examiner noted that the Veteran's left shoulder disability had significant effects on the Veteran's usual occupation resulting in increased absenteeism.  It was noted that the Veteran was right hand dominant.

It appears that the primary basis of the RO's reduction of the disability rating for the left shoulder was the range of motion findings reported in the July 2009 VA examination.  However, the Veteran's left shoulder disability is rated under Diagnostic Code 8510, which does not base its rating upon the exact range of motion found.  In that regard, the Veteran's original 30 percent rating equates with a finding of moderate incomplete paralysis under Diagnostic Code 8510.  As noted above, incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis.  Complete paralysis is defined as all shoulder and elbow movements lost or severely affected.

Review of the evidence of record at the time that the 30 percent rating was assigned in 2004 shows that, in a September 2004 VA examination, the Veteran reported severe pain, muscle spasm, stiffness, and weakness.  He denied swelling, heat, or redness as well as instability or give way.  He also denied locking but reported fatigability and lack of endurance.  He experienced difficulty with movement, difficulty with lifting, and difficulty with reaching.  Physical examination showed no swelling or effusion and no muscle atrophy.  Range of motion revealed flexion from 0 to 96 degrees, abduction from 0 to 62 degrees, external rotation of 0 to 0 degrees, and internal rotation of 0 to 52 degrees.  X-rays showed mild arthritic changes.

Comparison of the findings reported in the September 2004 VA examination and the July 2009 VA examination do not suggest an improvement in the Veteran's left shoulder disability.  To the contrary, the Veteran's left shoulder flexion decreased, abduction remained slightly increased, internal rotation decreased, and external rotation slightly increased.  Overall, this does not show a significant improvement in left shoulder functioning.  Further, the Veteran reported additional symptoms of left shoulder impairment, such as numbness, inability to move the left shoulder up or out, loss of time from work, weakness, crepitus, tenderness, and guarding of movement.  

In conclusion, review of the evidence considered by the RO at the time of the March 2010 rating decision reduction does not show an improvement in the left shoulder disability under the pertinent rating criteria.  The evidence continues to demonstrate moderate incomplete paralysis suggestive of moderate lost or impaired functioning.  Accordingly, the Board does not find that there was a material improvement in the condition at the time of the rating decision effectuating the reduction.  See Brown, 5 Vet. App. at 419-20.

As the evidence of record at the time of the rating reduction was not sufficient to establish a material improvement in the Veteran's left shoulder disability sufficient to warrant a reduction of his 30 percent rating, the rating reduction was not proper, and the 30 percent rating is restored.

      B.  Right and Left Knee Disabilities

The laws and regulations discussed above with regard to rating reductions are applicable to the appeal of the reduction of the ratings for the Veteran's right and left knee disabilities as well.  However, the 20 percent ratings for the Veteran's right and left knee disabilities were awarded in a March 2008 rating decision, effective July 2, 2007, and were reduced effective June 1, 2010, less than five years later.  As noted above, the ratings for disabilities which have been in effect for five years or more are ensured the greatest degree of stability possible.  Where ratings have been in effect for less than five years, the stabilization provisions do not apply.  Such disabilities are not considered stabilized and, thus, are subject to improvement.  Reexamination disclosing improvement in the disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c). 

Here, the Veteran's 20 percent ratings for right and left knee disabilities were in effect from July 2, 2007 to June 1, 2010, a period of less than five years.  Thus, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply to the Veteran's ratings, and the disability evaluations are subject to reduction on reexamination demonstrating improvement.  38 C.F.R. § 3.344(c). 

Nevertheless, in any rating-reduction case, regardless of whether the evaluation has been in effect for five years or more, certain general regulations need to be considered.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. 413; 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; 38 C.F.R. § 3.344(c) (authorizing reduction of a rating in effect for less than five years on the basis of examination disclosing improvement).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.

The Veteran's right and left knee disabilities are rated under Diagnostic Code 5262 for impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under Diagnostic Code 5262, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent disability rating; malunion of the tibia and fibula with moderate knee or ankle disability warrants a 20 percent rating; malunion of the tibia and fibula with marked knee or ankle disability warrants a 30 percent rating; and nonunion with loose motion requiring a brace warrants a 40 percent rating.  Id.  

After a thorough review of the claims file, the Board finds that the evidence of record at the time of the March 2010 rating decision did not support the reductions.  The October 2009 rating decision proposing the reductions was predicated on VA treatment records showing periodic complaints of bilateral knee pain and the results of a July 2009 VA examination.  In effect, the RO concluded that a reduced rating was warranted based upon a finding that the range of motion findings reported in the July 2009 VA examination report did not meet the criteria for 20 percent ratings, and instead, met the criteria for 10 percent ratings.

VA treatment records from 2007 to 2009 show X-ray evidence of right and left knee patellar spurring and persistent and unchanged bilateral knee pain for the past 15 years.  An October 2008 record indicates that there was full and painless range of motion of non-swollen knees with no ligamentous dysfunction and no jointline tenderness.  There was peripatellar tenderness and slight pain on patellofemoral compression.  There was no neurovascular deficit in either knee.  The diagnosis was chondromalacia of the patellofemoral joints of the bilateral knees.

In July 2009, the Veteran underwent a VA examination.  He reported left knee pain, swelling, and burning behind the kneecap.  He denied weakness, stiffness, inflammation, instability, lack of endurance, dislocation, subluxation, and constitutional symptoms.  He rated his pain as a 7/10, and described it as constant.  He noted a burning sensation behind and on the sides of the patella and used a physician prescribed brace and cane.  He indicated that he could not run or climb over 4 to 5 steps.  He noted that he lost about 11 days from work due to knee pain.  He also stated that, other than using a riding mower, he was unable to do yard work.  The Veteran also reported right knee pain and instability, and indicated that his pain was a 7-8/10.  He denied weakness, stiffness, inflammation, lack of endurance, dislocation, subluxation, and constitutional symptoms.  He did not use a brace for his right knee.  He noted that he could not walk far after driving due to stiffness, and estimated that he lost approximately 9 days of work due to right knee pain.  

With regard to the left knee, the Veteran endorsed pain, swelling, and effusions; he denied deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, and locking episodes.  With regard to the right knee, the Veteran reported giving way, instability, pain, stiffness, and weakness.  He denied deformity, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, and symptoms of inflammation.  Physical examination showed antalgic gait with evidence of abnormal weight bearing.  There was right knee edema, guarding of movement, clicks or snaps, and edema inferior.  There was left knee guarding of movement.  Range of motion of the left knee showed flexion from 0 to 105 degrees and normal extension with no objective evidence of pain.  Range of motion of the right knee revealed flexion from 0 to 96 degrees and normal extension with no objective evidence of pain.  There was no objective evidence of pain following repetitive motion, and there were no additional limitations after three repetitions.  There was no joint ankylosis, but the left knee circumference was 41.5 centimeters and the right knee circumference was 42.5 centimeters.  There was guarding of the patellar reflexes.  A magnetic resonance imaging scan (MRI) of the left knee revealed patella alta and small knee joint effusion.  An MRI of the right knee showed small knee joint effusion; small cyst lateral tibial condyle with nonaggressive imaging appearance; and no definite chondromalacia patella.  The diagnoses were patellofemoral pain syndrome of the right and left knees.  The examiner indicated that the knee disabilities produced significant effects on the Veteran's usual occupation resulting in increased absenteeism, and that they produced mild effects on exercise.

As noted above, the primary basis of the RO's reduction of the disability ratings for the right and left knee disabilities was the range of motion findings reported in the July 2009 VA examination.  However, as with the left shoulder disability discussed above, the Veteran's right and left knee disabilities are rated under Diagnostic Code 5262, which does not base its rating upon the exact range of motion found.  In that regard, the Veteran's original 20 percent ratings equate to a finding of malunion with moderate knee disability under Diagnostic Code 5262.  "Moderate knee disability" is not defined in the regulations, but a 20 percent rating for moderate knee disability is less severe than the 40 percent rating for nonunion with loose motion requiring a brace.

Review of the evidence of record at the time that the 20 percent ratings were assigned in 2007 shows that, a September 2007 VA examination showed right knee pain, weakness, stiffness, swelling, giving way, and fatigability.  There was normal posture and gait with no edema, effusion, weakness, or tenderness.  Additionally, there was no heat, subluxation, or guarding of movement.  Range of motion showed flexion from to 140 degrees and -20 degrees of extension.  There was evidence of pain after repetitive use, and testing revealed normal stability.  Neurological examination was normal and X-rays were normal.  The RO based the assignment of a 20 percent rating on the "over-all symptomatology for the right knee" with consideration of the subjective complaints of pain and stiffness and significant loss of extension.

With regard to the left knee, the September 2007 VA examination documented constant knee pain, weakness, stiffness, swelling, giving way, and fatigability.  There was no heat, redness, lack of endurance, locking, or dislocation.  Clinical examination showed normal posture and gait with no edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  There was no evidence of locking pain, genu recurvatum, or crepitus.  Range of motion revealed flexion to 140 degrees and extension to -20 degrees.  There was evidence of additional pain after repetitive use.  Testing also revealed normal stability of the knee.  Neurological examination was normal and X-rays were normal.  The diagnosis was patella-femoral pain syndrome.  The RO based the assignment of a 20 percent rating on the "over-all symptomatology for the knee" with specific consideration of the subjective complaints of pain and stiffness and the clinical findings of significant loss of extension with additional loss on repetitive testing.  

Comparison of the findings reported in the September 2007 VA examination and the July 2009 VA examination do not show a significant improvement in the Veteran's right and left knee disabilities.  Although the Veteran's right and left knee extension improved, his bilateral flexion worsened, he lost time from work, he wore a left knee brace and used a cane, and he developed an antalgic gait.  Overall, the level of severity shown in the July 2009 VA examination and the VA treatment records does not show improvement significant enough to warrant a reduction in the ratings assigned to each knee.  In sum, the evidence does not show that his right and left knee disabilities improved from moderate severity to slight severity.

In conclusion, review of the evidence considered by the RO at the time of the March 2010 rating decision does not show an improvement in the right and left knee disabilities under the pertinent rating criteria.  The evidence continues to demonstrate moderate right and left knee disabilities.  Accordingly, the Board does not find that there was a material improvement in the conditions at the time of the rating decision effectuating the reduction.  See Brown, 5 Vet. App. at 419-20.

As the evidence of record at the time of the rating reductions was not sufficient to establish a material improvement in the Veteran's right and left knee disabilities sufficient to warrant a reduction of his 20 percent ratings, the rating reductions were not proper, and the 20 percent ratings are restored.


II.  Increased Rating Claim - Headaches

The Veteran contends that he is entitled to increased ratings for his service-connected headache disability, which is currently rated as noncompensable.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's headache disability is evaluated under Diagnostic Code 8100 for migraines, and is currently rated as noncompensable.  

Under Diagnostic Code 8100, a 0 percent disability rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

In determining whether the Veteran experiences the type and frequency of prostrating attacks of headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.)  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

VA treatment records from 2008 to 2012 reflect the Veteran's regular complaints of and treatment for headaches with poor response to treatment.  

In May 2010, the Veteran underwent a VA headache examination.  The Veteran reported a history of tension type headaches which occurred two to three times per week and lasted up to 30 minutes.  Aggravating factors were stress, and alleviating factors were getting away from stress and taking Motrin or Tylenol.  He stated that the headaches were not prostrating and he did not have any associated weakness, fatigue, or functional loss.  Physical examination revealed intact cranial nerves II-XII; 2+ and equal deep tendon reflexes; negative Romberg test; negative finger-nose test; and normal tandem walking.  The diagnosis was tension headaches which are not prostrating in nature.  The Veteran reported missing two days of work in the prior six months due to headaches.

In an August 2010 notice of disagreement, the Veteran indicated that he did not inform the May 2010 VA examiner as to whether his headaches were prostrating.  He stated that he took 600 mg. of Motrin or Tylenol 3's when his headaches were bad.

In a December 2010 VA examination, the Veteran reported an eight year history of tension headaches.  He noted that he experienced associated vertigo and dizziness.  Current treatment included Tramadol and Alpha Stimulator.  He reported weekly headaches which were not prostrating, as ordinary activity was possible.  He indicated that the duration of the headache was "minutes."  Physical examination revealed that all cranial nerves were intact and a cerebellar examination was normal.  There was no evidence of chorea and no carotid bruits.  The diagnosis was tension headache condition which is non-prostrating.  There were no effects on usual occupation or usual daily activities.

In September 2012, the Veteran underwent another VA examination.  The Veteran reported that he experienced headaches twice per month, and that he took 600 mg. of Motrin or Tylenol for his headaches.  He reported pulsating or throbbing head pain during his headaches, which occurred on both sides of the head.  The examiner reported that the Veteran did not experience non-headache symptoms associated with his headaches, such as aura.  The duration of the typical head pain was reported as less than one day, and the location of the typical head pain was identified as both sides of the head.  The examiner reported that the Veteran did not have characteristic prostrating attacks of migraine headache pain, and he did not have very frequent prostrating and prolonged attacks of migraine headache pain.  Additionally, the Veteran did not have prostrating attacks of non-migraine headache pain or very frequent prostrating and prolonged attacks of non-migraine headache pain.  The diagnosis was tension headaches.  The examiner reported that the Veteran's headache condition did not impact his ability to work, his activities of daily living, or his home chores.

During his February 2013 DRO hearing, the Veteran reported that he experienced memory loss, blurred vision, pain in the back of his head, staggered gait, vertigo, and dizziness with his headaches.  He reported that he used Tylenol and Motrin to treat his headaches, and that he usually rested and dimmed the lights.  He noted constant pain, and that he sometimes called in sick to work due to severe headaches once every two months.  He indicated that he did not call the doctor during a severe headache, but he just used a sick day from work.  In an April 2014 statement, he reported dizziness and vertigo associated with his headaches.

After a thorough review of the evidence of record, the Board concludes that a 10 percent rating, but no greater, is warranted for the Veteran's headaches.  In that regard, although the VA examinations have not found the Veteran's headaches to be prostrating, during his February 2013 DRO hearing the Veteran testified that his headaches require rest with dimmed lights and that he calls in sick to work during a severe headache.  He also reported symptoms of blurred vision, pain, staggered gait, vertigo, and dizziness associated with his headaches, which resulted in a need for rest.  He stated that he usually called in sick to work once every two months due to these severe headaches.  Based on the Veteran's testimony, the Board construes the Veteran's headaches which are severe enough to result in missed work and require rest with medication and dimmed lights to constitute prostrating headaches for purposes of the rating criteria.  Because the Veteran testified that these headaches occur approximately once every two months, the criteria for a 10 percent rating are met.  

However, the evidence does not suggest that the Veteran's severe headaches which require him to rest and stop activity occur on an average once a month.  Accordingly, as the evidence more nearly approximates the criteria for a 10 percent rating for headaches, an increased rating of 10 percent is granted for the Veteran's headache disability.

The Board need not consider other diagnostic codes, as Diagnostic Code 8100 is the only relevant code for the Veteran's headache symptoms.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8100-8108 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the symptoms of the Veteran's service-connected headaches are contemplated by the rating criteria.  See Thun, 22 Vet. App. at 115.  A comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's headaches present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluation is adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted. 

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran does not contend, and the evidence does not suggest, that he is unemployable as a result of his service-connected headaches.  Although the Veteran reported occasional sick days due to his headaches, he has not alleged, and the evidence does not show, that he is unemployable due to his headaches.  Thus, the issue of entitlement to a total rating for compensation purposes based upon individual unemployability has not been raised by the evidence of record, and the issue is not before the Board at this time.



ORDER

Reduction of the rating for the Veteran's left shoulder disability from 30 percent to 20 percent was not proper; the 30 percent rating is restored, effective June 1, 2010.

Reduction of the rating for the Veteran's right knee disability from 20 percent to 10 percent was not proper; the 20 percent rating is restored, effective June 1, 2010.

Reduction of the rating for the Veteran's left knee disability from 20 percent to 10 percent was not proper; the 20 percent rating is restored, effective June 1, 2010.

Entitlement to an increased rating of 10 percent, but no greater, for the Veteran's headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

I.  Skin Disability

Review of the most recent VA skin examination, conducted in May 2013, reveals that the examination is inadequate to rate the severity of the Veteran's service-connected skin disability under the pertinent rating criteria.  Specifically, the May 2013 VA examiner did not state the percentage of the entire body and the percentage of exposed areas that the Veteran's service-connected skin disability covers.  As this is a critical finding necessary to rate the Veteran's skin disability under the rating criteria, the Veteran should be provided with a new VA examination which adequately describes his service-connected disability so that a proper rating may be assessed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).


II.  GERD and Right Foot

The Veteran should undergo new VA examinations to determine the current severity of his GERD and right foot disability, as the examinations of record may not reflect the current severity of these disabilities.  In that regard, the Veteran last underwent a VA examination for his right foot disability in May 2010, and he last underwent a VA examination for GERD in September 2012.  During his February 2013 DRO hearing, the Veteran reported increased GERD symptoms, such as regurgitation and trouble sleeping, and a worsening of his right foot disability, suggesting that these disabilities may have worsened since the Veteran was last examined.  Accordingly, updated VA examinations should be obtained.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994; see also 38 C.F.R. § 3.326(a) (2014).

III.  Bilateral Carpal Tunnel Syndrome

The Board finds that a new VA examination addressing the etiology of the Veteran's bilateral carpal tunnel syndrome must be conducted.  The only VA opinion discussing the etiology of the bilateral carpal tunnel is a December 2009 VA opinion, which concluded that the Veteran's bilateral carpal tunnel syndrome was not related to his service-connected left shoulder disability.  While a February 2012 VA examiner opined that left upper extremity numbness was not related to service, there is no opinion of record addressing whether the Veteran's bilateral carpal tunnel syndrome is directly related to service.  Because the Veteran experienced some numbness in his left hand during service, an opinion regarding direct service connection is warranted.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran must be afforded an appropriate VA examination to ascertain the nature and severity of his tinea pedis, tinea versicolor, and onychomycosis.  The claims file must be made available to the examiner for review.  All necessary special studies or tests must be accomplished.  The examiner must include appropriate and separate clinical findings to include the percentage of exposed area and percentage of entire body affected by the skin disorders; the type of therapy used for the skin disorders; the nature and size of any scarring associated with this disorders, to include whether such scars are painful or unstable, superficial or nonlinear, and their size.  The rationale for any opinion expressed must be provided.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's service-connected GERD.  All pertinent symptomatology and findings must be reported in detail. Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  In providing the examination, the examiner is to review the Veteran's claims file and consider the Veteran's testimony that he experiences chest pain, difficulty swallowing, and regurgitation as a result of GERD.  Specifically, the examiner must indicate persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, and whether they are productive of considerable impairment in health.  Additionally, the examiner should state whether the Veteran experiences symptoms of vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  

3.  Provide the Veteran with a new VA examination to determine the current severity of his service-connected right foot disability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests, including X-rays, should be conducted.  In providing the examination, the examiner is to review the Veteran's claims file and consider the Veteran's testimony regarding his right foot symptoms and its impact upon his life and work.  The examiner must state whether the right foot disability produces any loss of motion of any joint in the foot or ankle, and state the range of motion for each joint.  If pain on motion is shown, the examiner must state at which degree pain begins.  After repetitions, the examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected right foot disability expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any such findings, if feasible.  Finally, an opinion must be stated as to whether any pain found could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups, if feasible.  Finally, the examiner must describe functional limitations resulting from the Veteran's right foot disability.  A complete rationale for all opinions must be provided.  If any of the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. 

4.  Provide the Veteran with a VA examination by an appropriate physician to determine the etiology of his bilateral carpal tunnel syndrome.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, to include service treatment records reflecting left upper extremity numbness and the Veteran's lay statements, the VA examiner must provide the following opinions:

*Is it at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's bilateral carpal tunnel syndrome was caused by, or incurred during, his active duty service?

*Is it at least as likely as not that the Veteran's bilateral carpal tunnel syndrome was caused or aggravated by the Veteran's service-connected left shoulder disability?  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

5.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

6.  After the requested medical opinions have been obtained, the RO must review the medical reports to ensure that they are in complete compliance with the directives of this remand.  Any deficient medical report must be returned to the examiner, and the RO must implement corrective procedures at once.

7.  The RO must then re-adjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


